Citation Nr: 0519080	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  03-22 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel








INTRODUCTION

The veteran served on active duty from April 1962 to February 
1965. 

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted service connection for tinnitus (and assigned a 
10 percent disability evaluation), and bilateral high 
frequency hearing loss (and assigned a 0 percent rating).  
The veteran's May 2003 notice of disagreement appealed the 
initial disability evaluation for bilateral hearing loss. 

Via an October 2004 correspondence, it appears that the 
veteran seeks an increased rating for his service-connected 
tinnitus.  The RO should address this accordingly.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In light of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004), further evidentiary development is necessary 
in this case.

A January 2003 letter from Mary Margaret Ernst, M.A., a 
licensed audiologist, of Sound Hearing Solutions, noted that 
the veteran had been a long time patient and hearing aid user 
dating back to 1996.  Word discrimination scores were 72 
percent in the right ear at the veteran's most comfortable 
level (MCL) of 50dBHL, and 60 percent in the left ear at MCL 
of 80 dBHL.  The scores were consistent with a sensorineural 
hearing loss, and the effects of the veteran's hearing loss 
without aids created a significant impairment on his 
communication abilities.

Of record is a June 2003 VA examination report concerning the 
severity of the veteran's hearing loss, which indicated that 
puretone average for the right ear was 41, and for the left 
ear 66, and the speech discrimination percentages were 100 
percent for the right ear and 40 percent for the left ear, 
respectively.  

Following certification of the veteran's appeal to the Board, 
the veteran submitted a letter dated October 2004 (with a 
waiver) from David M. Chihal, M.D., Ph.D., an 
otolaryngologist, and Jacki Apligian, M.S., an audiologist, 
that stated speech discrimination was 68 percent in the right 
ear, and that speech discrimination of the left ear could not 
be tested due to the extent of hearing loss.  An audiologic 
report accompanied the letter with a Pure Tone Threshold 
Audiogram.

In light of the apparent discrepancies involving the 
veteran's speech discrimination scores, the veteran should be 
afforded a VA examination to measure the current severity of 
his hearing loss.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be scheduled for 
a VA audiological examination to 
determine the current severity of 
bilateral hearing loss.  The RO should 
forward the veteran's claims file to 
the VA examiner for review.  The 
evaluation of hearing impairment shall 
include a controlled speech 
discrimination test (Maryland CNC) and 
a puretone audiometry test.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in 
a report, including the use of numeric 
identification on the audiological 
evaluation graph.

2.  Then, the RO should readjudicate 
the veteran's claim concerning an 
initial compensable evaluation for 
service-connected bilateral hearing 
loss, including whether the case should 
be referred to the Director of 
Compensation and Pension service for an 
extra-schedular consideration.  If the 
benefit sought on appeal remains 
denied, the veteran should be provided 
a supplemental statement of the case 
and an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




